Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
1.        The terminal disclaimer filed on 01/14/20222 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent No. 10,581,229 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
2.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this Examiner amendment has been given by Edward G. Greive 
(Reg. No. 24,726) on 02/04/2022.

In the claims:   

In claim 1, lines 2-3, “which is in the conduit comprising the steps of pulling the 
duct partially out of the conduit, cutting the duct”  has been changed to –which is in 
the conduit, the method comprising the steps of providing an apparatus for 

underground, cutting the duct--.

Reasons for Allowance              
        Claims 1-6 are allowed. 
3.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach the steps of providing an apparatus for pulling the duct partially out of the conduit while the conduit is positioned underground, cutting the duct, and removing the cut duct for recovering space in the underground conduit, in combination with other limitations set forth in claim 1.

             Regarding claim 1, Griffioen et al. (2002/0081083), Emery et al. (3,817,132), Ayling et al. (6,276,250) and General Machined Products Co., Inc.  (provided with the IDs filled on 11/14/2017 in  application No, 15/187,166) alone or in combination thereof, as applied to the rejection of the claims in the Non-Final Rejection mailed on 10/22/2021, fail to teach the steps of providing an apparatus for pulling the duct partially out of the conduit while the conduit is positioned underground, cutting the duct, and removing the cut duct for recovering space in the underground conduit, as set forth in claim 1.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.  

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
 4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seam Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   February 7, 2022